PCIJ_AB_50_WomenNightWork_LNC_NA_1932-11-15_ANX_01_NA_NA_EN.txt. EMPLOYMENT OF WOMEN DURING THE NIGHT 390

ANNEX.

I.—DocuMENTS COLLECTED BY THE INTERNATIONAL LABOUR OFFICE AND
TRANSMITTED THROUGH THE SECRETARY-GENERAL OF THE LEAGUE OF
NATIONS :

(1) Verbatim report of the First Session of the International Labour
Conference (Washington, 1919); one volume in English, one volume
in French.

(2) Text of the draft conventions and recommendations adopted by the
International Labour Conference at its First Session. -

(3) À certified true copy of an extract from the minutes of the goth .
Session of the Governing Body of the International Labour Office
(June 1930); in English and French.

(4) A certified true copy of an extract from the minutes of the 51st Ses-
sion of the Governing Body of the International Labour Office (January
1931); in English and French.

(5) Report of the Governing Body of the International Labour Office
upon the application of the Convention concerning the employment
of women during the night, presented at the Fifteenth Session of the
International Labour Conference (Geneva, 1931); one brochure in
English, one brochure in French.

(6) Report on the partial revision of the Convention concerning the
employment of women during the night, compiled by the International
Labour Office preparatory to the Fifteenth Session of the International
Labour Conference (Geneva, 1931); one brochure in English, one
brochure in French.

(7) Verbatim report of the Fifteenth Session of the International Labour
Conference (Geneva, 1931); in English and French—Volume. I, Parts I,
II and III (in two vols.).

(8) Certified true copy of an extract from the minutes of the 57th Session
of the Governing Body of the International Labour Office (April 1932);
in English and French.

(9) Certified true copy of the letter from the Director of the International
Labour Office, dated April 29th, 1932, to the Secretary-General of the
League of Nations.

II.—DocuMENT FILED AS AN ANNEX TO THE WRITTEN STATEMENT OF THE
AGENT OF THE GERMAN GOVERNMENT :

“The meaning of the term ‘women’ in the Conventions of Berne (1906)
and Washington (1919) according to German legislation.”

29
